Citation Nr: 0018599	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-29 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the claim on appeal.

In a July 1996 decision, the Board affirmed the RO's denial.  
Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court).  By Order entered October 24, 1997, 
the Veterans Claims Court vacated the Board's July 1996 
decision and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  

In May 1998 and July 1999, the Board well-grounded and 
remanded the issue to the RO for further development.  The 
requested developments have been accomplished and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a chronic cervical 
spine disorder.  

3.  A cervical spine disorder was diagnosed several years 
after service separation.

4.  The preponderance of medical evidence shows that the 
veteran's currently-diagnosed cervical spine disorder is not 
related to miliary duty.



CONCLUSION OF LAW

A cervical spine disorder, to include osteoarthritis, was not 
incurred in or aggravated by active duty service.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic cervical 
spine disorder.  The December 1970 separation examination 
report demonstrates a normal clinical evaluation of the 
veteran's head, face, neck, and scalp.  In addition, there is 
no indication of any in-service cervical spine injury and the 
veteran has admitted that he did not seek in-service 
treatment for a cervical spine injury.  Complaints of and 
treatment for headaches is noted with evidence that the 
headaches pre-existed service.

Private post-service medical records dated in the early 1970s 
reveal treatment for a variety of medical disorders, 
including headaches, flu, abdominal pain, and earaches.  In a 
December 1984 private treatment record, the treating 
physician related that the veteran complained of headaches 
behind the eye and neck.  There was, however, no connection 
made to military service.

In May 1993, the veteran sought treatment for neck crepitus 
and numbness in the right hand.  It does not appear that he 
related the symptoms to service at the time of initial 
treatment.  A CT scan showed degenerative joint disease at 
C6-C7 and he was referred to physical therapy but was unable 
to receive treatment because the disorder was not service-
connected.  In August 1993, he reported a past history of 
neck trauma in the form of a karate chop during military 
training on the right side.  In October 1993, he filed the 
current claim.  Additional outpatient medical records show 
on-going treatment for a cervical spine disorder and report a 
history of an in-service neck injury.  

In a November 1993 VA general medical examination report, the 
veteran related a history of a neck injury while in the 
military and reported chronic neck stiffness, ache, and a 
grinding sensation which caused recurring headaches and 
recurring pain and numbness in the right hand.  Medication 
included ibuprofen.  He remarked that "quite a few doctors" 
had told him that his symptoms were from a neck injury.  A CT 
scan and myelogram of the neck showed root sleeve compromise 
at C6-C7 secondary to osteoarthritic spurring.  The final 
diagnosis was degenerative arthritis of the cervical spine 
with osteophytic spurring at C6-C7 causing nerve root sleeve 
compromise.  

The Board notes that the veteran ultimately underwent an 
anterior diskectomy and fusion with autologous bone at C6-C7 
in February 1998.  The report of this procedure indicates 
that the veteran initially injured his neck in 1969 during 
karate training and that since then he had had neck pain 
which had progressively worsened.  

In November 1998, the veteran was awarded Social Security 
Administration benefits due to an inability to work, claimed 
as a result of a variety of medical disorders, including 
degenerative arthritis of the spine, pain in the neck and low 
back, bulging discs in the low back, headaches, neck pain, 
right arm pain, breathing problems, high blood pressure, 
painful right elbow, painful left knee, hearing problems, and 
restless leg syndrome.  While rejecting several of the 
veteran's complaints, the judge ultimately determined that 
the veteran suffered from chronic pain secondary to 
degenerative disc disease of the cervical spine, status post 
operative, which limited his ability to work.

In an October 1999 VA examination report, the examiner 
thoroughly reviewed the veteran's claims file and outlines 
his complaints and treatments in service and since.  The 
veteran complained of neck pain and headaches and related the 
onset of symptoms to service when he was hit on the back of 
the neck in a self-defense class.  He complained that the 
symptoms had been getting worse throughout the years since.  
After a physical examination, the clinical impressions 
included chronic tension headaches and neck pain.  

The examiner noted the veteran's pre-service history of 
headaches, an unconfirmed neck injury during service, a 
diagnosis of tension headaches in 1984, and a cervical 
diskectomy and fusion in 1998.  The examiner remarked that 
there were no objective neuromusculoskeletal clinical 
findings and that the diagnosis of neck pain was not a 
disease but a symptom.  He questioned the need for surgery 
with no conclusive evidence of disc herniation and indicated 
that neck surgery generally had a poorer outcome in patients 
with neck pain in the absence of brachialgia.  He observed 
that it was possible that the reported in service injury may 
have caused or aggravated the veteran's chronic pain but 
concluded that this would be merely speculative.  
Importantly, he remarked that it could not be stated to be at 
least as likely as not that the veteran's current neck 
symptoms were service related.  The examiner reflected that 
it was more probable that the veteran's neck pain was related 
to the chronic tension headaches that pre-existed service, 
which caused aching and stiffness in the neck and shoulders.

Based on the evidence outlined above, the Board finds that 
the greater weight of the clinical evidence does not, in 
fact, support the veteran's claim.  Significantly, the Board 
is persuaded by the most recent VA examiner's opinion that, 
although acknowledging that it was possible that the reported 
service injury may have caused or aggravated the veteran's 
neck pain, such a determination would be merely speculative.  
Moreover, the examiner stressed that it could not be said to 
be at least as likely as not that the veteran's current neck 
symptoms were service related.  The examiner also observed 
that it was more probable that the veteran's neck symptoms 
were related to his pre-existing chronic tension headaches 
causing aching and stiffness in the neck.  

While the Board notes that several treating physicians have 
reported an in-service history of a neck injury, the reports 
were based on information provided by the veteran; however, 
the Board is not obligated to accept medical opinions 
premised on the veteran's recitation of medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  Of note, no other 
treating physician has made a direct correlation between 
military service and the veteran's neck symptomatology and 
the only physician who has directly addressed the issue found 
no causal relationship.  Accordingly, the Board finds that 
the claim must be denied.

The Board has also considered the veteran's own statements 
and the statements of his wife and service buddies.  Although 
the veteran's and his wife's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Further, while the service buddies observed that the veteran 
had headaches in service and reported that he told them it 
was due to being hit in karate class, they are not competent 
to establish a correlation between the veteran's in-service 
symptoms and current complaints.  Thus, the assertions are 
not deemed to be credible in light of the weight of the 
evidence showing no causal connection between military 
service and the veteran's current cervical spine disorder.  
The statements lack the medical expertise to offer an opinion 
as to the existence of a current cervical spine disorder, as 
well as to medical causation of any current disability.  Id.  
In the absence of competent, credible evidence of a causal 
connection, entitlement to service connection for a cervical 
spine disability, to include osteoarthritis, is not 
warranted.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  


ORDER

Entitlement to service connection for a cervical spine 
disorder, to include osteoarthritis, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 

